DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive in view of the new grounds of rejection set forth below addressing the amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 103 as being obvious over Bishop et al (US 20110144690) in view of Bergheim (US 20050240200). 
Regarding claim 1, Bishop et al (hereafter Bishop) discloses a delivery system (1000 and 706, paragraph 0096, figures 9-16) comprising a valve delivery catheter (700) comprising a first lumen, wherein the valve delivery catheter is reversibly coupled (‘reversibly coupled’ is sufficiently broad to encompass the implantable heart valve 1100 being introduced within the sheath 700 via catheter 1000 through the hemostasis valve in the hub 704 of delivery catheter 700, paragraph 0096; paragraph 0117) with an implantable heart valve (1100) at a distal end of the valve delivery catheter (when inserted in figure 13, implantable heart valve is located at the distal end of the valve delivery catheter 700). Bishop also discloses a catheter system (1000) comprising a second guide wire lumen (paragraph 0094, guide wire is placed through the catheter 1000, tubing 1002, paragraph 0098, central lumen of catheter tubing 1002 and nose cone 1014), wherein the catheter is configured to moveably pass (i) over a guide wire passing through the guide wire lumen of the catheter (paragraph 0094, 0098), (ii) through the first lumen of the valve delivery catheter (paragraph 0093), and (iii)  through the implantable heart valve (paragraphs 0099-0100, catheter can be removed from the valve). Bishop further teaches it is desirable to include materials for visualization of the components of the system during a 
Bergheim also teaches a valve replacement system (paragraph 0012) comprising a valve delivery catheter (trocar) and a delivery member (paragraph 0012), wherein Bergheim teaches the utilization of an imaging system to view the operating field which can be used at any time or throughout the duration of the surgery, wherein it was known in the art at the time of the invention to place an ultrasound transducer (47) located on the delivery member at one or both sides of the expandable balloon or on the balloon of a delivery member (paragraph 0015, 0054). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to place an ultrasound transducer at either one, both sides, or on the balloon of the catheter of Bishop (1000 of Bishop), as taught by Bergheim,  such that the delivery catheter of Bishop is also an ultrasound imaging catheter with an ultrasound imaging transducer located at a distal end thereof, wherein the transducer would be able to be movably positioned to capture images of a surrounding anatomy, the valve delivery catheter, and the implantable heart valve in real time during delivery of the implantable heart valve of a subject, in order to allow a view of the operating field throughout the duration of the surgery. 



Regarding claim 4, Bishop in view of Bergheim teaches all of the limitations set forth in claim 3, wherein Bishop further discloses the implantable heart valve is a prosthetic aortic valve and the delivery catheter is adapted for transcatheter aortic valve replacement (TAVR) applications (paragraph 0093, 0103).  
Regarding claim 11, Bishop in view of Bergheim teaches all of the limitations set forth in claim 1, wherein the position of the implantable heart valve can be viewed circumferentially and in an axial direction (the implantable heart valve can be viewed by an user circumferentially and in an axial direction by an user, furthermore, delivery catheter can be rotated once the valve is decoupled from the catheter after implantation, such that it can be viewed circumferentially and in an axial direction by the ultrasound transducer on the delivery catheter).  
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Bishop et al (US 20110144690) in view of Bergheim (US 20050240200), as applied to claim 1 above, and further in view of McNamara et al (US 20080228266).
Regarding claim 12, Bishop in view of Bergheim teaches all of the limitations set forth in claim 1, wherein Bishop further teaches markers on the valve delivery catheter (paragraph 0035), wherein it was known in the art at the time of the invention to include radiopacity enhancements affixed to the distal end of the valve delivery catheter (700) to denote its distal end (paragraph 0035). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to also include radiopaque markers on the  et al (hereafter McNamara) further teaches it was known in the art at the time of the invention to utilize radiopaque markers on different catheters of a delivery system within the heart, such that the shaft markers of one catheter can be coordinated with corresponding markers on another catheter of the system (paragraph 0019) in order to properly position and deliver the components of the system to the target site. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the modified radiopaque marker on the distal end of the imaging catheter of Bishop in view of Bergheim, further correspond with the markers on the valve delivery catheter (700) in order to allow for proper position and delivery of the components of the system to the target site, as taught by McNamara. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/Primary Examiner, Art Unit 3771